Rocco A. DePerno, Esq. Village Attorney, Sylvan Beach
You have informed us that your village has a codes enforcement officer who has been given authority to issue appearance tickets to persons violating regulations of the village.* You have asked whether this officer may be given the additional responsibility to prosecute violations of these local regulations.
Under section 700(1) of the County Law, the district attorney has responsibility to conduct all prosecutions of crimes and offenses cognizable by the courts of the county. It has long been recognized, however, that the district attorney and his assistants need not personally prosecute every offense committed within their jurisdiction (People v Van Sickle, 13 N.Y.2d 61 [1963]; People v Czajka, 11 N.Y.2d 253
[1962]). Petty crimes and offenses may be prosecuted by administrative officers of a local government and by attorneys (ibid.). The district attorney, however, by law has the responsibility for prosecution of all crimes and offenses and, therefore, must set up a system whereby he knows of all criminal prosecutions in the county and consents to appearance on his behalf by other public officials or private attorneys (People v VanSickle, supra; 1979 Op Atty Gen [Inf] 28, 245).
You have also asked about the effect of section 20-2006(2) of the Village Law on the proposed delegation of prosecutorial responsibility to the codes enforcement officer. This provision of the Village Law authorizes the board of trustees of a village to grant to a village attorney or other attorney the responsibility to prosecute violators of village regulations and authorizes reasonable compensation for this service (ibid.). The attorney must, however, be designated an assistant district attorney (ibid.). This provision is not intended to make the village attorney or prosecuting attorney the exclusive prosecutor of violations of village regulations (1977 Op Atty Gen [Inf] 292). Its purpose is to permit a village to pay the attorney additional compensation for the additional work in prosecuting local regulations (ibid.). Thus, this provision does not prohibit the delegation, with the knowledge and consent of the district attorney, of prosecutorial responsibility to the codes enforcement officer.
We conclude that a village may give its codes enforcement officer responsibility to prosecute violations of local regulations. The district attorney, however, by law retains responsibility for these prosecutions and must consent thereto.
* Municipalities are authorized to grant to a public servant having responsibility for enforcement of local regulations the authority to issue appearance tickets (Municipal Home Rule Law, § 10[4][a]).